An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1401
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


IN THE MATTER OF:

      C.L.                                    Wake County
                                              No. 12 JT 71




      Appeal by respondent-father from order entered 18 September

2013 by Judge Margaret P. Eagles in Wake County District Court.

Heard in the Court of Appeals 19 May 2014.


      Wake County Attorney’s Office, by Deputy County Attorney
      Roger A. Askew, for petitioner Wake County Human Services.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Annick Lenoir-Peek for respondent-father.

      Ellis & Winters LLP, by Kelly Margolis Dagger, for guardian
      ad litem.


      DILLON, Judge.


      Respondent-father        appeals    from    the    trial    court’s     order

terminating      his     parental      rights     to     the     juvenile     C.L.1


1
  We note that the order also terminated the parental rights of a
second respondent-father to another juvenile, under the docket
number 12 JT 70.        The mother of both of the juveniles
relinquished her parental rights and is not a party to this
                                                    -2-
Respondent-father contends the trial court erred by concluding

two    grounds        existed       to    terminate         his       parental      rights.          We

affirm.

       Wake County Human Services (“WCHS”) has been involved with

the family since 2011.                    On 5 March 2012, WCHS intervened when

the juvenile’s sibling suffered a broken arm that appeared to be

non-accidental.              The juvenile’s mother was arrested and charged

with    felony        child       abuse.            At    that    time,       respondent-father

resided in Mexico, because he had been deported from the United

States      following         a   criminal          conviction         for    possession        of    a

firearm      by   a    felon.          The      juvenile        was    placed       in   non-secure

custody.

       On    17   August          2012,       the    juvenile         and    her    sibling     were

adjudicated neglected.                   The court ceased reunification efforts

with the parents on 9 April 2013 and implemented a concurrent

permanent plan of adoption and custody with a relative.                                        On 30

April    2013,        WCHS    filed       a    petition      to       terminate      respondent’s

parental      rights.              The        petition      alleged          five    grounds     for

termination:           (1) dependency; (2) neglect; (3) willful failure

to    make    reasonable           progress;         (4)    willful         failure      to    pay    a

reasonable        portion         of     the     cost      of     care;       and    (5)      willful


appeal.   Accordingly, we focus our discussion herein on the
facts and legal issues relevant to C.L. and respondent-father.
                                              -3-
abandonment.          N.C.       Gen.   Stat.       §    7B-1111(a)(1)-(3),            (6)-(7)

(2013).

       On    2    August   2013,    respondent-father              filed    a    motion     for

review and requested a kinship assessment and home study of his

parents as a placement for the juvenile.                         The matter came on for

hearing      on    both    the    motion      for       review    and     the    termination

petition on 14 August 2013.                   On 18 September 2013, the trial

court   entered       an   order,       concluding        that     it    was    not    in   the

juvenile’s        best     interest      to    be       placed     with        the    paternal

grandparents.         On the same date, the trial court entered an

order terminating respondent-father’s parental rights based on

neglect and failure to pay a reasonable portion of the cost of

care.       N.C. Gen. Stat. § 7B-1111(a)(1), (3).                       Respondent-father

appeals.

       In two arguments on appeal, respondent-father contends that

some of the trial court’s findings of fact are not supported by

adequate evidence and do not support the court’s conclusions of

law.     In sum, respondent-father contends that his deportation

prevented him from being served and fully participating in the

juvenile case, and also excused him from paying a reasonable

portion of the cost of care for the juvenile.                           We disagree.
                                    -4-
    At    the   adjudicatory    stage    of    a    termination       of    parental

rights hearing, the burden is on the petitioner to prove by

clear   and   convincing    evidence    that       at   least   one   ground     for

termination exists.        N.C. Gen. Stat. § 7B-1109(f) (2013); In re

Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d 906, 908 (2001).

Review in the appellate courts is limited to determining whether

clear and convincing evidence exists to support the findings of

fact, and whether the findings of fact support the conclusions

of law.   In re Huff, 140 N.C. App. 288, 291, 536 S.E.2d 838, 840

(2000).

    “When the trial court is the trier of fact, the court is

empowered to assign weight to the evidence presented at the

trial as it deems appropriate.”           In re Oghenekevebe, 123 N.C.

App. 434, 439, 473 S.E.2d 393, 397 (1996).                “‘[F]indings of fact

made by the trial court . . . are conclusive on appeal if there

is evidence to support them.’”          In re H.S.F., 182 N.C. App. 739,

742, 645 S.E.2d 383, 384 (2007) (citation omitted).                        “‘[W]here

no exception is taken to a finding of fact by the trial court,

the finding is presumed to be supported by competent evidence

and is binding on appeal[.]’”          In re S.D.J., 192 N.C. App. 478,

486, 665 S.E.2d 818, 824 (2008) (quoting Koufman v. Koufman, 330

N.C. 93, 97, 408 S.E.2d 729, 731 (1991)).
                                          -5-
       Although the trial court concluded two grounds existed to

terminate     respondent-father’s            parental      rights,       we    find   it

dispositive       that    the     evidence      supports    termination          of   his

parental rights to the juvenile pursuant to N.C. Gen. Stat. §

7B-1111(a)(3), based on his failure to pay a reasonable portion

of   the   cost    of    the     juvenile’s     care     during    the     six    months

immediately preceding the filing of the petition.                             See In re

Humphrey, 156 N.C. App. 533, 540, 577 S.E.2d 421, 426 (2003) (a

finding of one statutory ground is sufficient to support the

termination of parental rights).

       The requirement that a parent pay a reasonable portion of

the cost of care “applies to all parents irrespective of their

wealth or poverty.              The parents’ economic status is merely a

factor used to determine their ability to pay such costs, but

their ability to pay is the controlling characteristic of what

is a reasonable amount for them to pay.”                   In re Biggers, 50 N.C.

App. 332, 339, 274 S.E.2d 236, 240 (1981) (decided under prior

statute).     Accordingly, “‘[a] finding that a parent has ability

to   pay   support       is   essential    to    termination       for    nonsupport’

pursuant to N.C. Gen. Stat. § 7B-1111(a)(3).”                     In re T.D.P., 164

N.C.   App.   287,       289,    595   S.E.2d     735,     737    (2004)      (citation

omitted).
                                           -6-
       If    a    parent   provides   no    support    for      the     juvenile,       his

failure to provide a reasonable portion of the cost of care is

willful if the trial court finds he had the ability to “pay some

amount greater than zero during the relevant time period.”                              Id.

at 291, 595 S.E.2d at 738.                 “Where . . . the parent had an

opportunity to provide for some portion of the cost of care of

the   child,       and   forfeits   that    opportunity      by    his       or   her   own

misconduct, such parent will not be heard to assert that he or

she has no ability or means to contribute to the child’s care

and is therefore excused from contributing any amount.”                             In re

Bradley, 57 N.C. App. 475, 479, 291 S.E.2d 800, 802-03 (1982).

       In this case, the trial court made the following findings

of    fact   addressing      respondent’s        failure   to     pay    a    reasonable

portion of the cost of care:

                 19. . . . [Respondent-father] did not
                 provide documentation regarding employment
                 but claimed to be employed.       . . . The
                 social worker contacted [respondent-father]
                 on January 15, 2013, and asked for his
                 address. . . . [Respondent-father] admitted
                 that he has not paid child support although
                 he   is  and   has  been   employed  and is
                 compensated for that employment.

                 20. That Wake County Human Services incurs
                 expenses for the care of the child . . . in
                 the form of a foster care board payment of
                 $475.00 plus the cost of daycare and
                 Medicaid.
                                            -7-
               . . . .

               32. That [the juvenile] knows her father
               but has not seen him for over a year and a
               half.      [Respondent-father] admitted   to
               knowing in November 2012 that the child was
               in the custody of Wake County Human Services
               and did not make contact with the social
               worker until January 2013. . . .

These findings establish that respondent-father worked, earned

an income, and had the ability to contribute more than zero

toward the cost of the juvenile’s care, but provided no support

for the juvenile during the relevant six-month period.                             Further,

the findings are supported by respondent-father’s own testimony

at the termination hearing.                 Although respondent-father argues

on    appeal    that     his    deportation       prevented         him    from   providing

support for the juvenile, he cannot rely on his own misconduct,

including       a      criminal       conviction        that        resulted       in    his

deportation,        as   an     excuse     for    his   failure           to   support   the

juvenile.       See Bradley, 57 N.C. App. at 479, 291 S.E.2d at 802-

03.     Finally, respondent-father’s claim that he was not aware

that    the    juvenile        was   in   WCHS    custody      is    similarly      without

merit, as he testified that he was informed she was in WCHS

custody as of November 2012.                Accordingly, we affirm the order

terminating respondent-father’s parental rights.

       AFFIRMED.
                          -8-
Judges BRYANT and STEPHENS concur.

Report per Rule 30(e).